Case: 17-40132      Document: 00514292730         Page: 1    Date Filed: 01/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40132                                FILED
                                  Summary Calendar                        January 3, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

RAMON BAZAN, III,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:03-CR-230-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Ramon Bazan, III, appeals the 120-month sentence imposed on resen-
tencing for being a felon in possession of a firearm. The district court granted

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40132     Document: 00514292730     Page: 2   Date Filed: 01/03/2018


                                  No. 17-40132

Bazan’s 28 U.S.C. § 2255 motion and vacated his original 240-month sentence
under the Armed Career Criminal Act in light of Johnson v. United States,
135 S. Ct. 2551, 2555−57, 2563 (2015).

      Bazan contends that the district court violated the Ex Post Facto Clause
in applying the version of the Sentencing Guidelines in effect at resentencing
instead of the version in effect when the offense was committed. We do not
decide whether the district court erred, because any error was harmless. See
United States v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009); United
States v. Rodarte-Vasquez, 488 F.3d 316, 322 (5th Cir. 2007). The district
court’s statements at resentencing indicate “that the district court had a partic-
ular sentence in mind and would have imposed it, notwithstanding the error.”
Delgado-Martinez, 564 F.3d at 753 (internal quotation marks and citation
omitted).

      The judgment is AFFIRMED.




                                        2